Cochrane, J.:
This appeal involves the question of the jurisdiction of the State Industrial Commission, under the Workmen’s Compensation Law, to make an award to an injured employee for medical services paid by him and rendered to him within sixty days after an injury sustained in the service of his employer. (Consol. Laws, chap. 67 [Laws of 1914, chap. 41], § 13.)
We think such jurisdiction exists. It was so held in Semmen v. Butterick Publishing Company (101 Misc. Rep. 285), the reasoning in which case we approve; A repetition of the reasons there stated would be superfluous. In addition to the authorities cited in the opinion in that case, attention may be called to the cases of Shanahan v. Monarch Engineering Company (219 N. Y. 469), and Matter of Skoczlois v. Vinocour (221 id. 276), which by implication seem to support this claim of jurisdiction.
But the award in this instance has been improperly made because the claimant did not request the employer to furnish medical services. Section 13 expressly makes such request a prerequisite to the validity of a claim by the employee against his employer. It is not contended that the circumstances were such that the employee could not make the request and the plain provision of the statute stands, therefore, as a bar to the claim. It is only where the employer fails to provide a physician after a request by the employee that the latter may • employ a physician at the expense of his employer.
The award should be reversed and the claim dismissed.
All concurred.
Award reversed and claim dismissed.